Citation Nr: 0419428	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03 33-627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of fracture of the left elbow with postoperative ligament 
repair, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of gunshot wound to the right shoulder, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to July 
1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In the veteran's second notice of disagreement, dated in 
September 2003, he states he was diagnosed with arthritis in 
the neck area which could be attributable to the inservice 
shoulder wound.  A claim for a neck disability, as secondary 
to the service-connected inservice shrapnel wound is 
inferred.

In addition, in the veteran's substantive appeal, received by 
the RO in October 2003, and the representative's brief, dated 
in May 2004, the veteran and representative indicate that the 
veteran avers he is experiencing difficulty performing basic 
activities of daily life, such as brushing his teeth and the 
performance of domestic chores, because of the pain and 
weakness in his left arm and right shoulder.  He further 
states that his wife also has difficulty managing these 
things due to physical impairment.  A claim for aid and 
attendance, or any other appropriate special monthly 
compensation is inferred.

These claims are referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

First, the April 2003 VA examination does not provide an 
adequate basis upon which to adjudicate the veteran's claims 
for increased ratings.  The report does not reflect that the 
examiner expressly reviewed the claims file.  This is 
critical in the present case because earlier VA examination 
reports and rating decisions describe residuals of a shrapnel 
wound to the right shoulder, right arm, and right side with 
multiple scars and fracture of the right humerus.  Moreover, 
available service medical records describe penetrating 
shrapnel wounds to the right shoulder and right flank as a 
result of mortar fire.  Subsequent records show two wounds to 
the anterior aspect of the upper sixth portion of the right 
arm, a wound to the right side of the chest, two wounds to 
the right shoulder just below the acromio clavicular junction 
and anteriorly over the humeral head, and two traumatic 
wounds in the soft tissue near the scapula.  X-ray results 
consistently show retained foreign bodies throughout his 
medical history.  Similarly, the left elbow disability has 
been described as involving ulnar neuropathy.  Yet, no 
examination for neurological residuals has been conducted for 
either disability.  Furthermore, the examination for bones 
discusses only the right shoulder and left elbow and scars 
associated with these specific areas.

Second, the Board notes that the April 2003 examination 
report references VA treatment records that are not present 
in the claims file before the Board.  In addition, the claims 
file reflects that the veteran has apparently moved, 
receiving treatment from three potential VA Medical Centers 
(VAMC):  West Palm Beach, Del Ray Beach, and St. Petersburg, 
Florida.  While the veteran indicated he had not requested 
treatment for his service connected disabilities, he also 
explained that he is prescribed Percocet, which he takes 2-4 
times daily.

The Board thus finds it would be helpful to proffer the 
veteran current orthopedic and neurological examinations-to 
include appropriate clinical testing and review of the claims 
file-in determining the nature and extent of the veteran's 
current residuals of the inservice shrapnel wound to his 
right shoulder, arm, and side, and the service-connected 
residuals of the left elbow fracture with post operative 
residuals of ligament repair, including the scar and 
neurological pathology, in totality.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).

Finally, the Board notes that the regulations governing skin 
disabilities were revised, effective on August 30, 2002.  67 
Fed. Reg. 49590 (July 31, 2002).  The RO has not had the 
opportunity to review the veteran's claim under the new 
criteria, or to give him notice of the new regulations.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated the 
veteran for his service connected 
residuals of shrapnel wound to the right 
shoulder, right arm, and right side, and 
his service connected residuals of left 
elbow fracture, including the 
prescription of medication.  The RO 
should procure duly executed 
authorization for the release of private 
medical records.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for these 
disabilities, including the prescription 
of medicine.  In particular, the RO 
should request all inpatient and 
outpatient records, to include any and 
all clinical medical records and records 
concerning prescribed medications, for 
treatment accorded the veteran at VAMCs 
in West Palm Beach and Del Ray Beach, 
California, St. Petersburg, Florida, and 
New York, New York, from 1995 to the 
present.

3.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
to determine the nature and extent of the 
right shoulder, right arm, and right side 
disabilities attributable to the 
inservice shell fragment wound, including 
any and all scars and residuals of 
fracture to the right humerus, and the 
nature and extent of residuals of 
fracture to the left elbow with 
postoperative residuals of ligament 
repair.  All indicated tests and studies 
should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
any manifested right shoulder, right 
arm, and right side disabilities 
attributable to the inservice shell 
fragment wound, including any and 
all scars and residuals of fracture 
to the right humerus, and the nature 
and extent of residuals of fracture 
to the left elbow with postoperative 
residuals ligament repair.
?	Describe any current symptoms and 
manifestations attributed to any 
manifested right shoulder, right 
arm, and right side disabilities 
attributable to the inservice shell 
fragment wound, including any and 
all scars and residuals of fracture 
to the right humerus, and the nature 
and extent of residuals of fracture 
to the left elbow with postoperative 
residuals ligament repair.
?	Complete any diagnostic and clinical 
tests required, and provide 
diagnoses for any and all right 
shoulder, right arm, right side 
orthopedic, neurological, and muscle 
pathology identified, and any and 
all left elbow orthopedic, 
neurological pathology identified.

The examiner is specifically requested 
to complete any and all orthopedic, 
muscle, and neurological diagnostic 
and clinical tests required, to 
include range of motion studies, 
muscle and nerve testing, and X-rays, 
and provide diagnoses for all right 
shoulder, right arm, and right 
pathology attributable to the 
residuals of the inservice shrapnel 
wound, to include examination for 
scars, as follows:

Scars Examination.

a.	Describe precise location of 
the scar.  Draw diagram if 
necessary
b.	Photograph all scars in the 
affected area
c.	Give measurement of length and 
width (at its widest part) of 
all scars
d.	State whether there is pain in 
the scar on examination
e.	Note whether any of the scars 
involve underlying soft tissue 
loss or damage

Neurological Examination. 

a.	Identify any and all 
neurological pathology and 
identify each nerve that is 
affected
b.	State which symptoms and 
neuropathy are due to or 
affected by the residuals of 
service-connected shrapnel 
fragment wounds to the right 
shoulder, right arm, and right 
side

Orthopedic Examination.

a.	Identify any and all muscles 
affected by the shrapnel 
fragment wound to the right 
shoulder, right arm, and right 
side.  Identify the current 
impairment to any muscle so 
damaged.
b.	Identify all bony structures 
affected by the shell fragment 
wound to the right shoulder, 
right arm, and right side, 
including the residuals of a 
break to the right humerus and 
any retained fragments.  
Identify the current impairment 
to any bony structures so 
damaged.

DeLuca 

Provide an assessment of 
functional loss, if any, 
associated with the service 
connected residuals of shrapnel 
fragment wound to the right 
shoulder, right arm, and right 
side, and the residuals of left 
elbow fracture status post 
residuals of ligament repair, 
including the presence of 
limitation of motion, limitation 
of motion due to pain, weakness, 
atrophy, incoordination, excess 
fatigability, deformity, or other 
functional impairment, pursuant 
to DeLuca v. Brown, 8 Vet. App. 
202 (1995).

4.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for and 
increased evaluation for residuals of 
gunshot wound to the right shoulder, 
right arm, and right side, including the 
scar-including consideration of all 
revised regulations governing the 
evaluation of skin disabilities.  See 67 
Fed. Reg. 49590 (July 31, 2002)-and an 
increased evaluation for residuals of 
left elbow fracture with status post 
ligament repair residuals in 
consideration of DeLuca, supra.  

If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.    
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




